Case 1:17-cr-00073-JAW Document 1081 Filed 04/30/21 Page 1 of 3                        PageID #: 3943




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

 DARRELL NEWTON,                                )
                                                )
                Petitioner,                     )
                                                )
        v.                                      )       No. 1:17-cr-00073-JAW-1
                                                )
 UNITED STATES OF AMERICA,                      )
                                                )
                Respondent.                     )

        ORDER AFFIRMING THE RECOMMENDED DECISION OF THE
                       MAGISTRATE JUDGE

        On August 10, 2020, Darrell Newton moved to vacate, set aside, or correct his

 sentence pursuant to 28 U.S.C. § 2255. Mot. Under 28 U.S.C. § 2255 to Vacate, Set

 Aside, or Correct Sentence by a Person in Federal Custody (ECF No. 1010). 1 On

 August 25, 2020, the Magistrate Judge ordered the United States (Government) to

 file an answer. Order to Answer (ECF No. 1011). On September 28, 2020, Mr. Newton

 moved to correct his claim for relief and filed an amended petition. Mot. to Amend 28

 U.S.C. § 2255 Pet. (ECF No. 1035); id., Attach. 1, Mot. Under 28 U.S.C. § 2255 to

 Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody. On November

 6, 2020, the Magistrate Judge granted Mr. Newton’s motion to amend. Order on

 Mots. to Amend Mot. to Vacate, Set Aside or Correct Sentence (2255) (ECF No. 1045).

        On November 24, 2020, the Government responded to Mr. Newton’s habeas



 1       The docket in this case indicates that Mr. Newton’s motion was not filed until August 19, 2020.
 However, the prison mailbox rule controls the date of filing of incarcerated individuals’ filings under
 28 U.S.C. § 2255. See Morales-Rivera v. United States, 184 F.3d 109, 109-10 (1st Cir. 1999) (finding
 the prison mailbox rule applies to motions under 28 U.S.C. § 2255). Mr. Newton dated his motion
 August 10, 2020 Def.’s Mot. at 14. Therefore, the Court adopts August 10, 2020 as the date of filing.
Case 1:17-cr-00073-JAW Document 1081 Filed 04/30/21 Page 2 of 3                      PageID #: 3944




 petition and moved for summary dismissal. Gov’t’s Resp. to Pet’r’s Mot. Pursuant to

 28 U.S.C. § 2255 and Mot. for Summ. Dismissal (ECF No. 1049).                                    On

 February 4, 2021, Mr. Newton filed his reply brief. Pet’r’s Reply Mem. of Points and

 Authorities in Supp. of 28 U.S.C. § 2255 Collateral Review Relief and Federal Rules

 of Civil Procedure, Rules Governing 28 U.S.C. § 2255 Proceedings (ECF No. 1071). 2

        On March 25, 2021, the Magistrate Judge submitted his Recommended

 Decision. Recommended Decision on 28 U.S.C. § 2255 Mot. (ECF No. 1080). After

 analyzing the arguments presented by Mr. Newton and the Government, the

 Magistrate Judge recommended against an evidentiary hearing and in favor denying

 Mr. Newton’s motion. Id. at 12. The Magistrate Judge further recommended denying

 a certificate of appealability under Rule 11 of the Rules Governing Section 2255

 Cases. Id. Neither Mr. Newton nor the Government objected to the Recommended

 Decision.

        The Court reviewed and considered the Magistrate Judge’s Recommended

 Decision, together with the entire record; the Court has made a de novo

 determination of all matters adjudicated by the Magistrate Judge’s Recommended

 Decision; and the Court concurs with the recommendations of the United States

 Magistrate Judge in full, for the reasons set forth in his Recommended Decision and



 2      On November 30, 2020, Mr. Newton moved to hold his habeas proceedings in abeyance due to
 his pending transfer to another Bureau of Prisons (BOP) facility. Pet’r’s Mot. to Hold Proceedings in
 Abeyance While in Transit (ECF No. 1050). On January 5, 2021, the Magistrate Judge granted Mr.
 Newton’s motion and stayed the habeas proceedings pending further order. Order on Mot. to Stay
 (ECF No. 1059). On January 11, 2021, Mr. Newton informed the Magistrate Judge he had arrived at
 his new BOP facility and requested a sixty-day extension of time to file his reply brief. Mot. for
 Extension of Time (ECF No. 1060). On January 14, 2021, the Magistrate Judge granted Mr. Newton’s
 motion and permitted him to file by February 25, 2021. Order (ECF No. 1064).

                                                  2
Case 1:17-cr-00073-JAW Document 1081 Filed 04/30/21 Page 3 of 3        PageID #: 3945




 determines that no further proceedings are necessary.

       1.    The Court AFFIRMS the Recommended Decision of the Magistrate
             Judge (ECF No. 1080).

       2.    The Court DENIES Darrell Newton’s Motions Under 28 U.S.C. § 2255
             to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody
             (ECF Nos. 1010, 1035-1).

       3.    The Court DENIES a certificate of appealability pursuant to Rule 11 of
             the Rules Governing Section 2255 Cases.

       SO ORDERED.

                                       /s/ John A. Woodcock, Jr.
                                       JOHN A. WOODCOCK, JR.
                                       UNITED STATES DISTRICT JUDGE

 Dated this 30th day of April, 2021




                                         3
